Opinion by

Greene, J.
An action of right by Jolm AT. Walker against John Nightingale. Yerdict and judgment .for plaintiff.
The defendant now claims that the court below erred in admitting certain deeds in evidence, which were offered in support of the plaintiff’s title. The only objection we aro called upon to notice, is the defective description of land in the conveyance from Field to AlcKee. In this-deed Field sells to AlcKee all his “right and title in and to the hinds and tenements I bought from Uriel Wright, Esq,, for his one undivided share in the half breed tract of land lying and being on the Des Moines and Mississippi rivers, for and in consideration of the sum of one hundred dollars to me in hand paid by the said John AlcKee, the receipt whereof, I do now fully acknowledge, that the said AlcKee and his assigns may have and hold all the said land, the. game as I bought it from said Wright, reference to Iris deed of record at or near Fort Madison,. Iowa, will more fully „lul,TV 55 SiKTW.
The description of land in this deed is altogether vaguo and insufficient; but it refers to-a deed from Wright to Field, in which the land is described with certainty. The deed from Field to Aiclvee expresses the intention of the grantor to convey the same land on the half breed tract that had been conveyed to him by deed from Uriel AYright as recorded. That deed was also produced in evidence containing a full and specific description of the land. In order to *97ascertain the intention of the parties, these deeds should be considered together. The deed from Field refers to and adopts the description contained in the deed from Wright to him and thus the land intended to be conveyed is clearly ascertained.
J. C. Hall, for plaintiff in error.
L. R. Reeves, for defendant.
In Allen v. Bates, 6 Pick. 460, it is held that the description in a deed, referring to another deed, may be made sufficiently certain by the reference. To this rule we can see no valid objection. It is not repugnant to the established doctrine of construction, nor to any authority to which we have had access.
By a proper reference of one deed to another, the description in the latter may be considered as incorporated in the former, and both be read as one instrument for the purpose of identifying the property conveyed or to correct any inaccuracy or deficiency in the description; Everett v. Thomas, 1 Iredell, 252; Ritter v. Barrett, 4 Dev. and Batt. 133; Field v. Huston, 8 Shep. 69.
We are clearly of the opinion that the deeds in the present case were correctly admitted in evidence.
Judgment affirmed.